DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in the current application.
Claims 8-11 are withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on August 24, 2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 10,824,014 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a liquid crystal display device comprising a pair of substrates, a liquid crystal layer between the pair of substrates, and a retardation layer formed on at least one substrate, where the retardation layer contains a polymer formed with a monomer including a photo-alignment monomer.
Regarding Claim 1, US 10824014 B2 claims a liquid crystal display device comprising a pair of substrates, a liquid crystal layer between the pair of substrates, and a retardation layer formed on at least one substrate, where the retardation layer contains a polymer formed with a monomer including a photo-alignment group (US 10824014 B2, Claim 1).
Regarding Claim 3, US 10824014 B2 claims the monomer including a photo-alignment group contains an amide or amino group (US 10824014 B2, Claims 1-3).
Regarding Claim 5, US 10824014 B2 claims a photo-alignment film that controls alignment of liquid crystal molecules in the liquid crystal layer (US 10824014 B2, Claims 4, 6).
Regarding Claim 6, US 10824014 B2 claims the photo-alignment film comprises a polymer derived from a cyclobutene ring structure (US 10824014 B2, Claim 8).
Regarding Claim 7, US 10824014 B2 claims the photo-alignment film contains a cinnamate group (US 10824014 B2, Claim 7).
Claims 1, 3, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,831,065 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a liquid crystal display device comprising a pair of substrates, a liquid crystal layer between the pair of substrates, and a retardation layer formed on at least one substrate, where the retardation layer contains a polymer formed with a monomer including a photo-alignment monomer.
Regarding Claim 1, US 10831065 B2 claims a liquid crystal display device comprising a pair of substrates, a liquid crystal layer between the pair of substrates, and a retardation layer formed on at least one substrate, where the retardation layer contains a polymer formed with a monomer including a photo-alignment group (US 10831065 B2, Claim 1).
Regarding Claim 3, US 10831065 B2 claims the monomer including a photo-alignment group contains an amide or amino group (US 10831065 B2, Claims 1-3).
Regarding Claim 5, US 10831065 B2 claims a photo-alignment film that controls alignment of liquid crystal molecules in the liquid crystal layer (US 10831065 B2, Claims 3, 5).
Regarding Claim 6, US 10831065 B2 claims the photo-alignment film comprises a polymer derived from a cyclobutene ring structure (US 10831065 B2, Claim 7).
Regarding Claim 7, US 10831065 B2 claims the photo-alignment film contains a cinnamate group (US 10831065 B2, Claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2008/0174722 A1) in view of Seiberle et al. (Volume Photo-Aligned Retarders, Nov 2007, IEICE Trans. Electron., Vol. E90-C, No. 11, pgs 2088-2093).
Regarding Claim 1, Ohyama teaches a liquid crystal display device comprising a pair of substrates; a liquid crystal layer provided between the pair of substrates; and a hybrid-alignment retardation layer coated, photo-aligned, and cured on at least one of the substrates (Ohyama, [0009]-[0017], [0055]-[0057]).  Ohyama teaches a molecule having an acrylate group is utilized within the UV-curable hybrid material of the hybrid-alignment retardation layer (Ohyama, [0056]-[0057]).
Ohyama remains silent regarding the hybrid-alignment retardation layer comprising a polymer formed of at least one monomer that is a photo-aligning monomer that is aligned by polarized light.
Seiberle, however, teaches coated photo-aligned retarders (hybrid-alignment retardation layers) for liquid crystal display devices formed of a composition comprising a diacrylate liquid crystal monomer and a photo-alignment polymer formed of at least one monomer that is a photo-aligning monomer that is aligned by linearly polarized light (Seiberle, Pgs 2088-2089).
Since Ohyama and Seiberle both disclose hybrid-alignment retardation layers that are photo-aligned for liquid crystal display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Seiberle’s coated photo-aligned retarder as the hybrid-alignment retardation layer in Ohyama’s display to yield a device that combines the functions of retardation and alignment in a single material, sufficiently induces birefringence upon exposure to linearly polarized light, realizes improved optical properties and performance, reduces cost, and reduces optical film complexity as taught by Seiberle (Seiberle, Pgs 2088, 2093).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2008/0174722 A1) in view of Seiberle et al. (Volume Photo-Aligned Retarders, Nov 2007, IEICE Trans. Electron., Vol. E90-C, No. 11, pgs 2088-2093) as applied to claim 1 above, and further in view of Shin (US 2005/0195349 A1).
Regarding Claim 2, modified Ohyama teaches the liquid crystal display device as discussed above for claim 1.  Modified Ohyama teaches the coated photo-aligned retarders (hybrid-alignment retardation layers) are formed of a composition comprising a diacrylate liquid crystal monomer and a photo-alignment polymer formed of at least one monomer that is a photo-aligning monomer (Seiberle, Pgs 2088-2089).
Modified Ohyama remains silent regarding a photo-aligning monomer that is represented by formula (I) of claim 2.
Shin, however, teaches a liquid crystal display device comprising an acrylate-based monomer material including a photocrosslinkable group that provides photo-aligning functionality; the acrylate-based monomer material including a photocrosslinkable group is a chalconyl di(meth)acrylate that completely satisfies formula (I) of claim 2 (Shin, [0014], [0072]-[0074], Chemical formulae 2-3).

    PNG
    media_image1.png
    114
    342
    media_image1.png
    Greyscale

Shin – (Chemical formula 3)
Since modified Ohyama and Shin both disclose liquid crystal display devices comprising  di(meth)acrylate-based monomers that provide photo-aligning functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Shin’s chalconyl di(meth)acrylate as a photo-aligning monomer in modified Ohyama’s photo-aligned retarder to yield a display device that can provide multi-domain alignment, is capable of performing photodimerization, exhibits wide viewing angle, and can be formed by a simplified and reduced cost fabrication process as taught by Shin (Shin, [0014], [0072], [0081]-[0082]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2008/0174722 A1), in view of Seiberle et al. (Volume Photo-Aligned Retarders, Nov 2007, IEICE Trans. Electron., Vol. E90-C, No. 11, pgs 2088-2093), and in view of Shin (US 2005/0195349 A1) as applied to claim 2 above, and further in view of Nishikawa et al. (US 2009/0079913 A1).
Regarding Claim 3, modified Ohyama teaches the liquid crystal display device as discussed above for claims 1 and 2.  Modified Ohyama teaches the chalconyl (chalcone) photo-aligning monomer (Shin, [0014], [0072]-[0074], Chemical formulae 2-3).
Modified Ohyama remains silent regarding the chalconyl (chalcone) photo-aligning monomer containing at least one amide or amino group.
Nishikawa, however, teaches an anisotropic film that controls retardation for liquid crystal display devices that comprises a photoreactive compound, where the photoreactive compound includes compounds that undergo photodimerization reactions (Nishikawa, [0035]-[0042], [0070]-[0071], [0080]).  Nishikawa teaches the photoreactive compounds that undergo photodimerization reactions include succinic acid derivatives and chalcone derivatives; an example succinic acid derivative has (R1)o-(Ar1-X)n- and -(Y-Ar2)m-(R2)p groups, where R1 and R2 are each a polymerizable group such as a (meth)acryloyloxy, and X and Y are each a bivalent linking group that can include CONH, NHCO, OCONH, and NHCOO groups (i.e. amide and amino groups) (Nishikawa, [0040]-[0042], Formula C-1).  Although Nishikawa discloses a succinic acid derivative, it would have been obvious to one of ordinary skill in the art that Nishikawa’s (R1)o-(Ar1-X)n- and -(Y-Ar2)m-(R2)p groups could also be applied to chalcone derivatives with a predictable and reasonable expectation of success, because Nishikawa identifies that succinic acid derivatives and chalcone derivatives are both viable photoreactive groups that undergo photodimerization reactions (Nishikawa, [0040]-[0042], see MPEP 2143).

    PNG
    media_image2.png
    132
    538
    media_image2.png
    Greyscale

Nishikawa – Formula C-1
Since modified Ohyama and Nishikawa both disclose chalcone derivative monomers for retardation films for liquid crystal displays that undergo photodimerization reactions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nishikawa’s (R1)o-(Ar1-X)n- and -(Y-Ar2)m-(R2)p groups to modified Ohyama’s chalconyl (chalcone) photo-aligning monomer to yield a photoreactive compound that can adjust retardation properties due to light induced optical anisotropy, can adjust wavelength dispersion within a predetermined range, and improves viewing angle characteristics of liquid crystal display devices as taught by Nishikawa (Nishikawa, [0035], [0070], [0080]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2008/0174722 A1) in view of Seiberle et al. (Volume Photo-Aligned Retarders, Nov 2007, IEICE Trans. Electron., Vol. E90-C, No. 11, pgs 2088-2093) as applied to claim 1 above, and further in view of Miyake et al. (US 2013/0271713 A1).
Regarding Claim 5, modified Ohyama teaches the liquid crystal display device as discussed above for claim 1.  Modified Ohyama teaches the liquid crystal display device also comprises alignment films disposed between the substrates and the liquid crystal layer (Ohyama, [0061]-[0062]).
Modified Ohyama remains silent regarding a photo-alignment type alignment film.
Miyake, however, teaches a liquid crystal display device comprising a photo-alignment type alignment film disposed between two substrates and a liquid crystal layer, where the photo-alignment type alignment film controls alignment of liquid crystal molecules in the liquid crystal layer (Miyake, [0038]-[0046]).
Since modified Ohyama and Miyake both disclose liquid crystal display devices comprising a pair of substrates, a liquid crystal layer, and alignment layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Miyake’s photo-alignment type alignment film as modified Ohyama’s alignment film to yield a display device that achieves stable alignment regulating force, improves residual charge properties, improves image sticking, and exhibits superior viewing angle characteristics as taught by Miyake (Miyake, [0030], [0041]).
Regarding Claim 6, modified Ohyama teaches the photo-alignment type alignment film has a structure derived from a cyclobutene ring (Miyake, [0043]-[0044], [0070]).
Regarding Claim 7, modified Ohyama teaches the photo-alignment type alignment film contains a cinnamate group (Miyake, [0043]-[0044], [0070]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or render obvious the subject matter of present claim 4.  In view of the foregoing, the subject matter of present claim 4 is identified as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782